MARY'S OPINION HEADING                                           






                     NO. 12-04-00321-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

STEVE NELSON,                                              §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     DISTRICT COURT OF

CITY OF CROCKETT,
APPELLEE                                                        §     HOUSTON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court’s judgment was signed on August 16, 2004.  Under rule of
appellate procedure 26.1(a), unless Appellant timely filed a motion for new trial or other post-
judgment motion which extended the appellate deadlines, his notice of appeal was due to have been
filed “within 30 days after the judgment [was] signed,” i.e., September 15, 2004.  Appellant did not
file a motion for new trial.  Although Appellant, filed a notice of appeal on September 17, 2004, this
Court has no jurisdiction to consider the appeal because the notice of appeal was not filed on or
before September 15, 2004.
            On October 13, 2004, this Court notified Appellant pursuant to Texas Rule of Appellate
Procedure  42.3(a) that his notice of appeal was untimely, and it informed him that unless within the
record was amended on or before October 25, 2004 to establish the jurisdiction of this Court, the
appeal would be dismissed.  The deadline for responding to this Court’s notice has expired, and
Appellant has neither responded to our notice nor established this Court’s jurisdiction.  
            Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of
jurisdiction.  Tex. R. App. P.  42.3(a).
Opinion delivered October 29, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
(PUBLISH)